UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 02-6361



In Re:   EL SHADDAI MASADA,

                                                        Petitioner.



                 On Petition for Writ of Mandamus.
                        (CA-00-2887-7-17BG)


Submitted:   April 25, 2002                  Decided:   May 8, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


El Shaddai Masada, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     El Shaddai Masada filed this mandamus petition seeking to

compel the district court to expedite its consideration of his 42

U.S.C.A. § 1983 (West Supp. 2001) action.      Mandamus is a drastic

remedy only to be used in extraordinary circumstances.        In re

Beard, 811 F.2d 818, 826-27 (4th Cir. 1987).      Mandamus relief is

available only when the petitioner has a clear and indisputable

right to the relief sought and there are no other adequate means

for obtaining the requested relief. Allied Chem. Corp. v. Daiflon,

Inc., 449 U.S. 33, 35 (1980); Beard, 811 F.2d at 826.     Masada has

failed to make the requisite showing for such extraordinary relief.

Our review of the district court docket sheet discloses that there

has been no undue delay in Masada’s § 1983 action.

     We grant Masada’s motion to proceed in forma pauperis.       We

deny Masada’s motions for sanctions and to consolidate this case

with another mandamus petition.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                     PETITION DENIED




                                  2